MORGAN STANLEY & CO. LLC 1585 Broadway New York, New York 10036 February 22, 2012 VIA EDGAR Bo J. Howell, Esq. Division of Investment Management Securities and Exchange Commission treet, N.E. Washington, D.C.20549 RE:Virtus Global Multi-Sector Income Fund Registration Statement on Form N-2 File Nos. 333-176761; 811-22608 Dear Mr. Howell: Pursuant to Rule 461 of the General Rules and Regulations under the Securities Act of 1933, as amended, the undersigned, on behalf of the several underwriters of the offering of the common shares of beneficial interest of Virtus Global Multi-Sector Income Fund (the “Fund”), hereby joins in the request of the Fund for acceleration of the effective date of the above-named Registration Statement so that it becomes effective by 12:00 PM, Eastern Time, on February 23, 2012, or as soon as practicable thereafter. Sincerely, MORGAN STANLEY & CO. LLC As Representative By:MORGAN STANLEY & CO. LLC By: Name: Title: /s/Jonathan Zimmerman Jonathan Zimmerman Vice President
